Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.284   Page 1 of 23




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                        14-CR-20735-001

                   Plaintiff,
                                               ORDER DENYING
                                            DEFENDANT’S PRO SE
       v.                                     MOTION TO AMEND
                                             SENTENCE TO HOME
 JAJUAN OMAR GARDNER,                     CONFINEMENT (ECF NO. 31)
                                                BUT GRANTING
                   Defendant.              DEFENDANT’S REQUEST
                                            FOR COMPASSIONATE
                                                  RELEASE


      Before the Court is Defendant JaJuan Omar Gardner’s Motion to

Amend Sentence to Home Confinement, dated April 9, 2020, and received

by the Court on May 4, 2020. ECF No. 31. In addition to a response from
the Government (ECF No. 33), the Court considers a supplemental brief

filed on behalf of Mr. Gardner following the Court’s limited appointment

of a federal community defender to provide such supplement (ECF No.

39), as well as a supplement provided by Mr. Gardner personally from

prison (ECF No. 41), an updated release plan (ECF No. 44) and a sur-

reply from the Government (ECF No. 46). For the reasons stated herein,

the Court the Court DENIES Defendant’s motion for home confinement,

because it does not have the authority to order the United States Bureau

of Prisons (“BOP”) to place Mr. Gardner on home confinement but

                                      1
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.285   Page 2 of 23




GRANTS Defendant’s request for compassionate release, ORDERS that

Defendant’s sentence of imprisonment is reduced to time served and

ORDERS that Mr. Gardner immediately begin serving his originally

imposed four (4) year term of supervised release. Judgment, ECF No. 29,

PageID.129. As a condition of supervised release, Mr. Gardner must

participate in the Global Positioning Satellite (GPS) technology of the

Location Monitoring Program for a minimum of 180 consecutive days and

abide by all the requirements of the program. Mr. Gardner is restricted

to his residence, according to a curfew as directed by the probation officer.

After 180 days, the probation department will notify the Court and

determine if the Location Monitoring Program needs to be continued.

                              I. Background

A.    Factual Background
      On February 20, 2019, the Court sentenced Defendant JaJuan

Gardner to 52 months in the custody of the Bureau of Prisons (“BOP”) for

his violation of 21 U.S.C. § 841(a)(1), 21 U.S.C. § 841(b)(1)(B), possession

with intent to distribute cocaine base. Despite an anticipated Guideline

Range of 188-235, the Court sentenced Mr. Gardner to 52 months.

Gardner began serving his sentence on July 18, 2019 and has served less

than half of his sentence. Mr. Gardner’s projected release date is March

25, 2022 and he is eligible for home detention on October 19, 2021. ECF

No 41, PageID.243.


                                      2
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20    PageID.286   Page 3 of 23




      Mr. Gardner is a 50-year-old African American man who seeks

release due to a history of hypertension/high blood pressure, a heart

condition (abnormal EKG findings and two stents), and coronary disease

with angina. ECF No. 41, PageID.191. Mr. Gardner also seeks release

due to a diagnosis of stage-two kidney disease, hyperlipidemia, lumbar

disc disease, lumbar herniation, spinal cord impingement, an artificial

knee joint, an artificial shoulder cup, and sickle cell trait. Id. These

conditions predate his incarceration, some of which were the basis for

several delays in Mr. Gardner’s sentencing hearing. See ECF Nos. 16-24

(delaying sentencing from June 30, 2016 to January 24, 2019).

B.    COVID-19

      The novel coronavirus disease of 2019, COVID-19, is a respiratory

illness that is thought to spread mainly from person to person through
respiratory droplets produced when an infected person coughs or sneezes.

See Frequently Asked Questions, Centers for Disease Control and

Prevention Coronavirus (May 5, 2020) https://www.cdc.gov/coronavirus/

2019-ncov/faq.html#How-COVID-19-Spreads.               Because   the     virus-

carrying droplets can land in the mouths or noses of people who are

nearby or can be inhaled into the lungs, spread is more likely when people

are in close contact with one another (within about six feet). Id.

      The CDC also indicates that certain classes of individuals are at

higher risk of developing severe illness if exposed to COVID-19, including
“[p]eople who have serious heart conditions[,]” and “[p]eople who are
                                      3
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.287   Page 4 of 23




immunocompromised[,]” and “[p]eople with chronic kidney disease

undergoing dialysis[.]” People Who Are at Higher Risk for Severe Illness,

Centers    for   Disease   Control   and     Prevention     (May    14,   2020)

https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/

people-at-higher-risk.html.

      Likewise, the CDC has issued guidance acknowledging that

detention facilities “present [] unique challenges for control of COVID-19

transmission among incarcerated/detained persons, staff, and visitors.”

Interim Guidance on Management of Coronavirus Disease 2019 (COVID-

19)   in   Correctional    and   Detention     Facilities   (May     7,   2020)

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. “The CDC noted that

many detention conditions create a heightened risk [for] detainees. These
include: low capacity for patient volume, insufficient quarantine space,

insufficient on-site medical staff, highly congregational environments,

inability of most patients to leave the facility, and limited ability of

incarcerated/detained persons to exercise effective disease prevention

measures (e.g., social distancing and frequent handwashing).” United

States v. Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich.

Mar. 27, 2020). Indeed, “[w]hile the COVID-19 pandemic is devastating

in every region it invades, prison populations are subject to heightened

vulnerability.” Howard v. United States, No. 16-cr-20222, 2020 WL
2615509, at *2 (E.D. Mich. May 22, 2020) (citing Danielle Ivory, “We Are
                                      4
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.288   Page 5 of 23




Not a Hospital”: A Prison Braces for the Coronavirus, N.Y. Times (Mar.

17, 2020), https:// www.nytimes.com/2020/03/17/us/coronavirus-prisons-

jails.html (citing densely populated living conditions, shortage of masks,

soap, and hand sanitizer, and the inability to routinely disinfect surfaces

and maintain safe distances between inmates and guards as reasons

prisoners are at increased risk of infection); See, e.g., Courtney Bublé,

Federal Prisons Pose ‘Imminent Danger’ in Spreading COVID-19, Union
Says, Government Executive (April 6, 2020), https://www.govexec.com/

oversight/2020/04/federal-prisons-pose-imminent-danger-spreading-

covid-19-union-says/164390/ (detailing a prison workers’ union complaint
to OSHA complaining of “imminent danger” due to the BOP’s failure to

follow national safety guidelines)).

C.    FCI Morgantown
      Mr. Gardner is currently serving his sentence at the Federal

Correctional Institution (“FCI”) in Morgantown, West Virginia. The BOP

website does not list FCI Morgantown as one of its facilities with active

COVID-19 cases, and the Government states that there are no confirmed

cases at the facility. But, as two courts in this district has already

explained about FCI Morgantown, the prison’s report of zero confirmed

cases is more likely a result of a lack of testing than a lack of the virus’

presence in the prison. Segars v. United States, No. 16-20222-3, 2020 WL

3172734, at *3–4 (E.D. Mich. June 15, 2020); United States v. Agomuoh,

No 16-20196, 2020 WL 2526113, at *2-3 (E.D. Mich. May 18, 2020).
                                       5
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.289   Page 6 of 23




Especially since the county where the prison is located is currently

reporting 129 confirmed cases and 5 deaths, the Court is concerned that

inmates and staff members are interacting with one another as normal

and may well be unaware as the virus is spreading throughout the prison
during its asymptomatic phase. Coronavirus Disease 2019, WEST

VIRGINIA DEPARTMENT OF HEALTH AND HUMAN RESOURCES,

https://dhhr.wv.gov/COVID-19/Pages/default
.aspx (last visited June 11, 2020). Another court in our district recently

found the following about the conditions at FCI Morgantown:
           Mr. Agomuoh has been transferred within the
           prison and now has a new roommate. They're
           sleeping within ten feet of each other. They're
           eating elbow to elbow ... There’s no medical
           treatment after 5:00 PM. He would have to wait
           until the next day. There’s usually—he reports
           only one doctor on staff with a handful of nurses
           for the population of I believe almost 700. (Tr. Pgs.
           5-6.) The United States did not dispute this
           description of current conditions at FCI
           Morgantown. There are currently no confirmed
           cases of COVID-19 at FCI Morgantown, though it
           is not clear whether the facility is conducting
           widespread COVID-19 tests for inmates or staff.
           United States v. Agomuoh, No. 16-20196, 2020 WL
           2526113, at *2–3 (E.D. Mich. May 18, 2020).
Segars v. United States, No. 16-20222-3, 2020 WL 3172734, at *3–4 (E.D.
Mich. June 15, 2020) (quoting United States v. Agomuoh, No 16-20196,

2020 WL 2526113, at *2-3 (E.D. Mich. May 18, 2020)). After these

opinions were issued, the BOP began reporting how many prisoners have

                                      6
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.290   Page 7 of 23




been tested at each of its facilities. These statistics confirm the court’s
concerns. As of July 20, 2020, only 23 prisoners have been tested for

COVID-19 at FCI Morgantown, with four confirmed positive tests and

zero pending tests. https://www.bop.gov/coronavirus/. As COVID-19 can
be spread by individuals who are asymptomatic or pre-symptomatic, the

virus could be spreading in plain sight.

                        II. Discussion
A.    Release to Home Confinement
      Mr. Gardner’s motion requests that the Court amend his sentence

of incarceration and place him on home confinement for the remainder of
his sentence. ECF No. 31. While the CARES Act has temporarily

permitted the Attorney General to “lengthen the maximum amount of

time for which [it] is authorized to place a prisoner on home confinement”
under 18 U.S.C. § 3642(c), the authority to make this determination is

squarely allocated to the Attorney General, who supervises the Bureau

of Prisons. Coronavirus Aid, Relief, and Economic Security Act (“CARES
Act”), § 12003(b)(2) (enacted Mar. 27, 2020). Therefore, this Court has no

power to order that Mr. Gardner serve the remainder of his sentence on

home confinement.

      The Government’s response appears to construe Mr. Gardner’s

motion as a motion for compassionate release, under the First Step Act,

18 U.S.C. § 3582(c)(1)(A), which predates the CARES Act, presumably

with the understanding that the Court cannot order the BOP to have Mr.

                                      7
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.291   Page 8 of 23




Gardner serve the remainder of his sentence on home confinement. Mr.

Gardner’s reply brief asserts both a request for home confinement and

compassionate release. ECF No 41, PageID.191. Therefore, the Court will

also consider whether Mr. Gardner is entitled to compassionate release

under the First Step Act of 2018.

B.    Compassionate Release

      Criminal defendants may move for compassionate release pursuant

to 18 U.S.C. § 3582, as amended by the First Step Act of 2018:
            (A) the court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights to
      appeal a failure of the Bureau of Prisons to bring a motion on
      the defendant’s behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release
      with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after
      considering the factors set forth in sections 3553(a) to the
      extent they are applicable, if it finds that—
            (i) extraordinary and compelling reasons warrant
            such a reduction.
18 U.S.C. § 3582(c)(1)(A)(i). In applying this provision, two key questions

arise. The first is whether the defendant has exhausted his or her

administrative remedies. The second is whether, after considering both

the extraordinary and compelling reasons, as well as the sentencing

factors under 18 U.S.C. § 3553 and whether the release of the defendant




                                      8
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.292   Page 9 of 23




would create a danger to the community, there are good grounds to

warrant a reduction of the defendant’s sentence.

      Application Note 1 to U.S.S.G. § 1B1.13 states in pertinent parts

that extraordinary and compelling reasons exist when:
      (A) Medical Condition . . .
            (ii) The defendant is – (I) suffering from a serious
      physical or medical condition, (II) suffering from a serious
      functional or cognitive impairment, or (III) experiencing
      deteriorating physical or mental health because of the aging
      process, that substantially diminishes the ability of the
      defendant to provide self-care within the environment of a
      correctional facility and from which he or she is not expected
      to recover.
       --
      (D) Other Reasons. – As determined by the Director of the
      Bureau of Prisons, there exists in the defendant’s case an
      extraordinary and compelling reason other than, or in
      combination with, the reasons described in subdivisions (A)
      through (C).

Mr. Gardner contends that his medical conditions paired with the serious

and heightened risks posed by the COVID-19 crisis in a prison setting
present “other reasons” warranting compassionate release.

      i.    Exhaustion

      Pursuant to the Sixth Circuit’s recent decision in United States v.

Alam, a defendant must exhaust administrative remedies before moving

for compassionate release. --- F.3d ---, No. 20-1298, 2020 WL 2845694, at

*1 (6th Cir. June 2, 2020). In Alam, a federal prisoner sought

compassionate release ten days after requesting relief from his prison

                                      9
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.293   Page 10 of 23




 warden, but before he learned of any response from the warden or waiting

 the statutorily mandated 30 days. 18 U.S.C. § 3582(c)(1)(A). The Sixth

 Circuit affirmed the district court’s dismissal without prejudice. Here,

 Mr. Gardner moved for compassionate release on April 9, 2020, but the

 Clerk’s Office did not docket the motion until May 4, 2020. ECF No. 31.

 The Court appointed counsel for Mr. Gardner to assist him in

 supplementing his original motion, and by the time supplemental

 briefing was completed, Mr. Gardner had filed a request for relief with

 the BOP on April 22, 2020 and received a denial on May 28, 2020. ECF

 No. 41, PageID.239-40. Evidence of Mr. Gardner’s exhaustion was not

 docketed until June 23, 2020. Id. Therefore, Mr. Gardner has exhausted

 his administrative appeals, but his request and denial were received after

 Mr. Gardner filed his motion on April 9.
       Under a strict reading of Alam, Mr. Gardner’s motion for

 compassionate release should be denied without prejudice so that he can

 refile his motion. Such a course is ridiculous, however, because Mr.

 Gardner would be able to immediately refile his motion because his

 request with the BOP has already been denied. This remedy seems

 antithetical to the timely processing of these emergency requests and

 would only further delay Mr. Gardner’s request. Additionally, the

 Government’s response does not challenge the Court’s authority to hear

 Mr. Gardner’s motion for compassionate release and does not argue that
 Mr. Gardner has failed to exhaust his administrative remedies.
                                      10
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.294   Page 11 of 23




 Therefore, the Court will take notice of the fact that Mr. Gardner has in

 fact exhausted his administrative remedies and will consider the merits

 of Mr. Gardner’s request for compassionate release.

       ii.   Extraordinary and Compelling Reasons

             a.   The BOP’s Consideration of U.S.S.G. § 1B1.13

       The Sentencing Commission provides a policy statement regarding

 sentencing reductions under § 3582(c)(1)(A). That statement, contained

 in U.S.S.G. § 1B1.13, has not been updated since § 3582(c)(1)(A) was

 amended in 2018. Consequently, 1B1.13 speaks only to more restrictive

 criteria for seeking a reduction in sentence—i.e., a motion brought by

 the BOP where the defendant is “suffering from a terminal illness,” or

 “experiencing a serious deterioration in physical or mental health

 because of the aging process.” § 1B1.13(A)-(B). Therefore, the policy
 statement does not reflect motions like the instant one—brought by a

 defendant on the grounds of high risk of severe illness and/or death as a

 result of COVID-19. See United States v. Redd, 1:97-cr-00006-AJT, 2020

 WL 1248493, at *6 (E.D. Va. Mar. 16, 2020) (“[T]here does not currently

 exist, for purposes of satisfying the First Step Act’s ‘consistency’

 requirement, an ‘applicable policy statement.’”); Id. at n.11 (collecting

 cases). But see United States v. Saldana, 807 Fed.Appx. 816 (Mar. 26,

 2020) (unpublished).

       Application Note 1 to § 1B1.13 defines “extraordinary and
 compelling reasons,” as encompassing “other reasons” beyond those
                                      11
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.295   Page 12 of 23




 enumerated in subdivisions (A) through (C); in other words, where “there

 exists in the defendant’s case an extraordinary and compelling reason

 other than, or in combination with, the reasons described in subdivisions

 (A) through (C). Therefore, “extraordinary and compelling reasons” can

 exist from the “medical condition of the defendant” other than a terminal

 illness or age-related debilitating condition. See United States v. Jackson,

 No. 08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29, 2020)

 (“In including the catchall provision [provision D], the Sentencing

 Commission clearly intended that the necessary “extraordinary and

 compelling reasons” not be limited to the examples explicitly set forth in

 subdivisions (A) through (C) (although those circumstances should be

 instructive).”); United States v. Guzman Soto, No. 1:18-cr-10086-IT, 2020

 WL 2104787, at *3 (D. Mass. May 1, 2020) (“[T]he Attorney General, in
 giving direction to the Director of the Bureau of Prisons, has recognized

 that COVID-19 is an extraordinary and compelling factor which may be

 considered, alongside other factors, when determining whether home

 confinement is merited for certain prisoners.”). And here, the COVID-19

 pandemic, when combined with medical conditions known to exacerbate

 the risk of substantial injury or death, is an extraordinary and compelling

 factor which may be considered. See Miller v. United States, No. 16-

 20222, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9, 2020) (“Miller has

 presented ‘Other Reasons’ in combination with his serious medical
 conditions to warrant compassionate release.”).
                                      12
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.296   Page 13 of 23




            b.    Defendant’s high risk of severe illness and/or
                  death from COVID-19
       Mr. Gardner’s medical conditions are well-documented. Mr.

 Gardner reports a number of serious medical issues, many of which the

 Government does not dispute. Indeed, defense counsel at sentencing

 specifically asked for a downward variance because of the severity of Mr.

 Gardner’s medical issues. Mr. Gardner’s Presentencing Report (“PSR”)

 indicates that in 2013 he was diagnosed with high blood pressure while

 being treated for chest pains. In November 2014, he underwent a heart

 catheterization and had a stent inserted in an artery. In 2015 he had a

 stroke requiring another surgical procedure to his heart. In 2015, Mr.

 Gardner was also involved in a serious car accident where his vehicle was
 struck by three trucks and he had to be cut from his vehicle. He had

 surgery to his spine and back, received a knee replacement, and

 additional surgery to his left hand.

       A 2016 letter from Dr. Christina Clark, attached to Mr. Gardner’s

 original sentencing memorandum, verifies that Mr. Gardner has a

 history of serious illnesses, specifically noting hypertension, coronary

 artery disease with angina, hyperlipidemia, lumbar disc disease with

 previous laminectomy and radiculopathy. ECF No. 41, PageID.233. He

 also has high blood pressure that “has continued to be very challenging

 to control” and is accompanied by “episodes of chest pain.” Id. Dr. Clark

 indicated that “Mr. Gardner requires close follow-up on a monthly basis


                                        13
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20      PageID.297    Page 14 of 23




 with cardiology.” Id. It is clear that Dr. Clark had serious concerns with

 Mr. Gardner’s health and even made a point to explain that his “health

 would be significantly compromised by any prolonged imprisonment.” Id.

 (emphasis added).

       In a supplement1 filed on June 23, 2020, Mr. Gardner provides the

 Court with additional medical records regarding treatment received

 during his incarceration. Those records indicate an ER visit in August

 2019, noting that Mr. Gardner has “severe hypertension,” and was

 complaining of chest pain and shortness of breath. ECF No. 41,

 PageID.210. A CT scan was completed, and doctors at the ER reviewed
 Mr. Gardner’s July 2019 EKG results. Those notes also indicate that Mr.

 Gardner was prescribed some medications, but that he refused to take

 some of them, claiming they made him sick. Id. August 7, 2019 notes also
 indicate that Mr. Gardner’s hypertension and high blood pressure have

 been “uncontrolled” or difficult to control with medication. Id. at

 PageID.214.

       The CDC states that people with serious heart conditions, such as

 heart failure or coronary artery disease “are at increased risk of severe

 illness from COVID-19.” Groups at Higher Risk for Severe Illness,
 CENTERS        FOR      DISEASE        CONTROL          AND      PREVENTION


 1Mr. Gardner’s pro se advocacy in support of home confinement and compassionate
 release have been helpful to the Court. Mr. Gardner generated his own home release
 plan and provided the Court with evidence of his medical issues and exhaustion with
 the BOP.
                                         14
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.298   Page 15 of 23




 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 groups-at-higher-risk.html (last updated June 25, 2020). It is clear from

 Mr. Gardner’s medical records that he has a documented history of

 coronary artery disease. ECF No. 41, PageID.221; PageID.233. In

 addition, Mr. Gardner’s risks also include his documented history of

 hypertension and high blood pressure. His high blood pressure remains

 uncontrollable in prison; indeed, in Mr. Gardner’s supplement to the

 Court, counsel noted that Mr. Gardner recently had to be taken to the

 hospital because his blood pressure was 239/119. ECF No. 44,

 PageID.260. As of June 25, 2020, the CDC recognizes that individuals

 with hypertension or high blood pressure “might be at an increased risk

 for   severe   illness    from    COVID-19.”     https://www.cdc.gov/corona

 virus/2019-ncov/need-extra-precautions/ groups-at-higher-risk.html (last
 updated June 25, 2020). And further still, Mr. Gardner suffers from

 stage-2 kidney disease, and the CDC now states that chronic kidney

 disease will put a person at higher risk. Id.

       Even     assuming    that    each   of    Mr.   Gardner’s    conditions

 independently do not fit the CDC’s definition of severity, “his conditions

 still exacerbate each other, placing him in a much more vulnerable

 position than a healthy person, if he were to get COVID-19.” Howard v.

 United States, No. 16-20222-2, 2020 WL 2615509, at *3 (E.D. Mich. May

 22, 2020) (citing Wei-jie Guan et al., Comorbidity and its impact on 1590
 patients with COVID-19 in China: a nationwide analysis, 55 EUROPEAN
                                      15
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.299   Page 16 of 23




 RESPIRATORY J. (2020) (“Among laboratory confirmed cases of COVID-

 19, patients with any comorbidity yielded poorer clinical outcomes than

 those without. A greater number of comorbidities also correlated with

 poorer clinical outcomes . . . (8.2%) patients reported having two or more

 comorbidities.” The most common comorbidity was hypertension,

 followed by diabetes.)).

         In sum, Mr. Gardner suffers from a number of medical illnesses,

 some of which are identified by the CDC as exacerbating the risk of

 serious injury or death if the individual contracts COVID-19 (i.e., heart

 disease and hypertension). An outbreak of COVID-19 in FCI Morgantown

 would likely have fatal consequences for Mr. Gardner. And FCI

 Morgantown’s lack of testing is troublesome given the rate at which the

 virus    can   spread   amongst    asymptomatic       and   pre-symptomatic
 individuals. See Segars, 2020 WL 3172734, at *3–4. Therefore, Mr.

 Gardner’s health conditions are sufficiently serious to satisfy the medical

 criteria for a reduction in sentence under subsections (A) and (D) of §

 1B1.13. See United States v. Williams, Case No. 04-cr-95/MCR, at *7

 (N.D. Fla. Apr. 1, 2020) (“[A]n outbreak of COVID-19 in Williams’ facility

 would likely have fatal consequences for him. Based on these facts, the

 Court finds that Williams’ deterioration in physical health is sufficiently

 serious to satisfy the medical criteria for a reduction in sentence.”).

         Considering the totality of the circumstances of Mr. Gardner’s
 serious health problems, the Court finds that extraordinary and
                                      16
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20    PageID.300   Page 17 of 23




 compelling reasons exist that would be sufficient to justify compassionate

 release.

       iii.   Danger to the Community

       But a finding that extraordinary and compelling reasons exist does

 not complete the inquiry on the question of whether to grant

 compassionate release. Federal Sentencing Guideline § 1B1.13 provides

 for compassionate release only when “[t]he defendant is not a danger to

 the safety of any other person or to the community, as provided in 18

 U.S.C. § 3142(g).” First, while the Court recognizes that the BOP has

 classified Mr. Gardner as having a medium risk of recidivism, ECF No.

 33, PageID.148, there is evidence in the record suggesting that recidivism

 is unlikely. Despite some parole or probation violations from more than

 15 years ago, the Presentence Report noted that since 2007, Mr. Gardner
 had no serious criminal convictions prior to the instant case. He also

 demonstrated a multi-year compliance with pretrial supervision during

 the pendency of this case. The offense occurred in 2014, but Gardner was

 released initially pending further investigation, and not charged until

 two years later, with no other criminal activity since his arrest. Moreover,

 after appearing on these charges in federal court, Mr. Gardner was

 released on bond by the Magistrate Judge.             By releasing him, the

 Magistrate Judge thus found, at a point in time much closer to the

 defendant’s commission of the charged crime, that Mr. Gardner did not
 constitute a danger to the community. There is no reason for the Court
                                      17
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.301   Page 18 of 23




 to assume that Mr. Gardner presents a greater danger now, six years

 after the offense and following service of a prison sentence, than he did

 when he was released on bond. Also weighing against a finding of

 dangerousness is the fact that, while incarcerated, Mr. Gardner has

 demonstrated an initiative for improvement and pro-social behavior by

 completing several courses in prison, including a cognitive behavioral

 therapy class, a welding class, a drug program, and a faith-specific

 reentry program. ECF No. 31, PageID.137-38.

       Mr. Gardner has also provided a release plan that states he would

 live with his longstanding partner, Sharon Robinson, three children, and

 one grandchild in Flint, Michigan. ECF No. 41, PageID.192; ECF No. 44.

 In an affidavit provided by Ms. Robinson, she states that she agrees to

 have Mr. Gardner be confined to serve his sentence at her home and that
 she would agree to act as a third-party custodian. ECF No. 44-1. She is

 also very direct about reporting to the BOP if Mr. Gardner does not follow

 home confinement rules. Id. Ms. Robinson has no criminal convictions

 and no member of her household has a criminal conviction. Id. No one in

 her home has ever contracted COVID-19 to her knowledge and Ms.

 Robinson states that all members of the household abide by the social

 distancing guidelines and that visitors are not allowed to enter the home.

 Id. Her home is also located close to Hurley Hospital in Flint. Id.




                                      18
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.302   Page 19 of 23




       Considering these factors, requiring Mr. Gardner to serve his

 sentence in home confinement, where he can better protect himself from

 the COVID-19 pandemic, would not present a danger to the community.

       iv.   Section 3553(a) Sentencing Factors

       A district court contemplating a motion for compassionate release

 must consider the § 3553(a) sentencing factors. These include the nature

 of the offense, the background and history of the defendant, and the need

 to “impose a sentence sufficient but not greater than necessary to comply

 with the purposes” of sentencing. Those purposes of sentencing include

 the following:
       (A) to reflect the seriousness of the offense, to promote respect
       for the law, and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant;
       and
       (D) to provide the defendant with needed educational or
       vocational training, medical care, or other correctional
       treatment in the most effective manner.

 18 U.S.C. § 3553(a)(2).

       The Court’s consideration of these factors is laid out both in this

 Order’s analysis of U.S.S.G. § 1B1.13 and on the record of the January

 24, 2019 sentencing hearing. To begin, there is no question that Mr.

 Gardner’s drug crimes are serious. Moreover, he has a significant

 criminal history that includes several other drug trafficking crimes

 beginning in 1988, when he was 17, and continuing to the year 2000. But

                                      19
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.303   Page 20 of 23




 after being released in 2005 after his second sentence for a violation of

 supervised release, he had no serious criminal convictions until the

 instant offense in 2014. And after being arrested for that offense, he was

 released pending further investigation and had no other criminal conduct

 and successfully complied with his bond conditions.

       His background shows a history of criminal activity—he was

 qualified as a “career offender” under the sentencing guidelines—but

 most of that activity occurred when he was much younger man. Since

 being arrested for the instant offense in 2014, Mr. Gardner has altered

 his conduct, and has avoided the kind of activity that he engaged in in

 his 20’s. In addition, during the time he has been in prison he has

 dedicated himself to developing educational and correctional tools to live

 a life apart from crime.
       On the issue of deterrence, the government points out that if

 released, Mr. Gardner will have only served a year in federal prison, and

 that such a short period of time would not be a sufficient deterrent. But

 at the same time there is not a particularly long time remaining on his

 sentence. Mr. Gardner’s projected release date is March 25, 2022 and he

 is eligible for home detention on October 19, 2021. ECF No 41,

 PageID.243. It may be true that serving out his entire sentence would

 have a greater deterrent effect, but a longer sentence would also have a

 greater potential for exposing a particularly vulnerable prisoner to the
 corona virus, and the Court must weigh the value of deterrence against
                                      20
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.304   Page 21 of 23




 increasing the threat of a possibly lethal infection. In such a balance,

 deterrence weighs less.

       As to the need to protect the public, given Mr. Gardner’s significant

 and debilitating health conditions, he is unlikely to be in a position to

 commit further crimes if released. Moreover, because he has a well-

 developed release plan, the Court can impose a period of home

 confinement as a condition of supervised release that will afford an

 additional protection to the public.

       Having considered all of the § 3553 factors, and weighing them,

 defendant’s   alleged     dangerousness,    and   the   extraordinary     and

 compelling circumstances presented by Mr. Gardner’s multiple co-

 morbidities that make the corona virus more dangerous to him, the Court

 concludes that he has presented an adequate case in favor of granting
 compassionate release.

                               IV. Conclusion

       Because the BOP has sole authority over the place of a prisoner’s

 imprisonment, the Court DENIES Defendant’s Motion to Amend

 Sentence to Home Confinement. 18 U.S.C. § 3621(b). However, in finding

 that Mr. Gardner has a multitude of medical issues that place him at

 greater risk of death if he contracts COVID-19, and that he poses little

 threat of recidivism and that his home confinement will benefit public

 safety, the Court GRANTS Defendant’s request for compassionate
 release.
                                        21
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.305   Page 22 of 23




       The Court reduces Defendant’s term of imprisonment portion of his

 sentence to time served, and orders that he immediately begin serving

 his originally imposed four (4) year term of supervised release. Judgment,

 ECF No. 29, PageID.129. As a condition of supervised release, Mr.

 Gardner must participate in the Global Positioning Satellite (GPS)

 technology of the Location Monitoring Program for a minimum of 180

 consecutive days and abide by all the requirements of the program. Mr.

 Gardner is restricted to his residence, according to a curfew as directed

 by the probation officer. After 180 days, the probation department will

 notify the Court and determine if the Location Monitoring Program needs

 to be continued. Unless Defendant has been in a segregated special unit

 for high-risk prisoners for more than 14 days where no prisoner has

 tested positive or shown symptoms of COVID-19 within the past 14 days,
 the Court orders Defendant to self-quarantine within his home when he

 begins home confinement.

       Accordingly,

       IT IS ORDERED that Defendant’s sentence of imprisonment is

 reduced to time served.

       IT IS FURTHER ORDERED that the BOP shall release

 Defendant immediately, without holding him for a 14-day quarantine

 period at FCI Morgantown, and Defendant shall remain self-quarantined

 for 14 days after release.


                                      22
Case 4:14-cr-20735-TGB-MJH ECF No. 48 filed 07/22/20   PageID.306   Page 23 of 23




       IT IS FURTHER ORDERED that upon release, Defendant shall

 commence his originally imposed four (4) year term of supervised release.

 Judgment, ECF No. 29, PageID.129. As a condition of supervised release,

 Mr. Gardner must participate in the Global Positioning Satellite (GPS)

 technology of the Location Monitoring Program for a minimum of 180

 consecutive days and abide by all the requirements of the program. Mr.

 Gardner is restricted to his residence, according to a curfew as directed

 by the probation officer. After 180 days, the probation department will

 notify the Court and determine if the Location Monitoring Program needs

 to be continued. IT IS FURTHER ORDERED that once the term of

 supervised release under home confinement begins, electronic location

 monitoring will commence as soon as the Probation Department can

 safely install the necessary electronic monitoring equipment and upon
 such other conditions as the Probation Department deems necessary.

       IT IS FURTHER ORDERED that, within 24 hours of release from

 BOP custody, Defendant shall call the Probation Department to schedule

 an appointment.

       IT IS SO ORDERED.
       DATED: July 22, 2020.
                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge


                                      23
